 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 OTIS MILLER,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 18-cv-845-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                    For the Defendant:
 For the Plaintiff:                              RICHARD P. DONOGHUE, ESQ.
 JOSEPH A. ROMANO, ESQ.                          United States Attorney
 Law Officers of Joseph A. Romano                Eastern District of New York
 1776 Eastchester Road, Suite 210                271 Cadman Plaza East, 7th Floor
 Bronx, New York 10461                           Brooklyn, New York 11201

BLOCK, Senior District Judge:

      Otis Miller seeks review of the final decision of the Commissioner of Social

Security (“Commissioner”) denying his application for disability insurance benefits.

Both parties move for judgment on the pleadings. Miller requests a remand for

further proceedings and the Commissioner seeks a dismissal of this action. For the

reasons below, Miller’s motion is denied, the Commissioner’s motion is granted.

                                               I

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial


                                               1
evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Selian v.

Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotations and citations omitted).

                                       A. Step 5

      Plaintiff’s only argument is that the ALJ erred at step five.1 At step five, the

ALJ determined Miller could perform the jobs of: dealer accounts investigator,

school bus monitor, routing clerk, parking enforcement officer, and sales attendant.

      Miller argues that the ALJ’s decision incorrectly states that these jobs only

require occasional handling and fingering. While the Commissioner admits that the

jobs of sales attendant, routing clerk, and parking enforcement officer require

frequent handling, the ALJ’s error in including them was harmless. See Blake v.

Colvin, No. 2:14-CV-52, 2015 WL 3454736, at *8 (D. Vt. May 29, 2015)

(“[A]ssuming the ALJ erred regarding [one particular] job, the error is harmless




      1
        Social Security Administration regulations establish a five-step process for
evaluating disability claims. A claimant is disabled if the ALJ determines
      (1) that the claimant is not working, (2) that [s]he has a ‘severe
      impairment,’ (3) that the impairment is not one that conclusively
      requires a determination of disability, . . . (4) that the claimant is not
      capable of continuing in [her] prior type of work, [and] (5) there is not
      another type of work the claimant can do.
See Draegert v. Barnhart, 311 F.3d 468, 472 (2d Cir. 2002) (citing 20 C.F.R.
§ 404.1520(b)–(f)).
                                          2
because the VE testified to two other jobs existing in significant numbers in the

national economy that [plaintiff] could perform.”).

      Miller does not contest that the jobs of dealer accounts investigator and school

bus monitor are sufficient. See Bavaro v. Astrue, 413 F. App’x 382, 384 (2d Cir.

2011) (“[t]he Commissioner need show only one job existing in the national

economy that [plaintiff] can perform.”). As such, the ALJ properly found two jobs

that exist in significant numbers in the national economy that Miller can perform.2

                                         III

      Miller’s motion is DENIED, Commissioner’s motion is GRANTED.

SO ORDERED.

                                               _/S/ Frederic Block__________
                                               FREDERIC BLOCK
                                               Senior United States District Judge
February 27, 2020
Brooklyn, New York

      2
        Miller also argues that his increase in age since the ALJ’s decision requires
remand as he is now an “older individual” under the Medical Vocational Rules. At
step five, “an ALJ must consider [claimant’s] chronological age in combination
with [his RFC], education, and work experience.” Polyak v. Berryhill, No. 17-CV-
0215, 2018 WL 6418298 at *4 (W.D.N.Y. Dec. 6, 2018); Woods v. Colvin, 218
F.Supp.3d 204, 209 (W.D.N.Y. 2016) (“If a claimant’s age is ‘borderline’ and the
ALJ fails to consider whether the higher age category should be used, remand is
warranted so long as a higher age category would entitle the claimant to benefits”).
       Miller turned 55 years old on March 28, 2017 and the ALJ’s decision came
out on September 2, 2016. While no bright-line rule sets the outer limits of
“borderline,” the Court determines that the almost seven-month period here is not
“borderline.” See Polyak, 2018 WL 6418298 at *5 (borderline where claimant was
within four months of higher age category); Russell v. Bowen, 856 F.2d 81, 84 (9th
Cir.1988) (seven months not borderline).
                                          3
